Citation Nr: 1532875	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  13-09 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative changes of the left knee with instability.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee with limitation of motion.  


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran retired from the service in September 1996, after more than 18 years of active, honorable service.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the RO.  

In March 2013, the RO granted the Veteran's claim of entitlement to service connection for status post fixation of left radius and ulna fracture and left forearm scars.  The RO granted a 10 percent rating for the fracture residuals and for the left forearm scars. Those ratings became effective May 19 2010.  In April 2013, the Veteran disagreed with those decisions, and in April 2015, he was issued a Statement of the Case.  However, he did not file a timely substantive appeal with respect to either of those issues, and those decisions became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).  Accordingly, the Board has no jurisdiction over either of those issues and neither will be considered below.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

In a statement received in April 2013, the Veteran contended that the ratings for his service-connected left knee disorders did not adequately reflect the level of impairment caused by those disorders.  He noted that his knee disorders had a significant impact on his ability to perform household chores and on his work performance.  Therefore, he maintained that increased ratings were warranted.  

The Board notes that the Veteran has not been examined by the VA since January 2010 to assess the level of severity of his service-connected degenerative changes of the left knee with instability and limited motion.  Accordingly, the case is remanded for the following actions:  

1.  The AOJ must inform the Veteran of the VA's duties to notify and assist him in the development of his claims of entitlement to increased ratings for his service-connected left knee disorders, manifested by instability and by limitation of motion. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

2.  The AOJ must also ask the Veteran for the names and addresses of the health care providers (VA and non-VA) who treated him and/or the names and addresses of the medical facilities where he has been treated for a left knee disorder since May 2010.  The AOJ must also ask the Veteran for the dates of that treatment.  

Then, the AOJ must contact those health care providers and medical facilities DIRECTLY and request the records reflecting the Veteran's treatment.  Such records should include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of radiographic studies, surgical reports, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ must notify the Veteran in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

3.  The AOJ must ask the Veteran for the names and addresses of all employers for whom he has worked since May 2010.  The AOJ must also ask the Veteran for the dates of his employment.  

Then, the AOJ must ask each employer/former employer for copies of the Veteran's employment records, including, but not limited to, attendance records and the reasons of any missed work; medical records; job descriptions; reports of job training; reports of job performance; reports of duty limitations or job changes and the reasons for such limitations or changes; reports of workman's compensation claims or claims for other disability benefits; reports of vocational rehabilitation or job retraining; counseling statements; reports of union involvement; and reports of termination and any associated severance pay.  

If the Veteran's employer/former employers do not have such documents, the AOJ must request that the employer/former employers provide a statement on business letterhead stationary addressing the foregoing concerns.  

The AOJ must also ask the Veteran to provide any employment records or information in his possession which addresses the foregoing concerns.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ must notify the Veteran in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

4.  When the actions in parts 1, 2, and 3 have been completed, schedule the Veteran for an orthopedic examination to determine the severity of his service-connected left knee disorder manifested by limitation of motion and instability. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify and explain the elements supporting all diagnoses affect the left knee.  


The examiner must also report the following:

The Veteran's range of left knee motion in degrees, or, if ankylosis is present, whether it is favorable or unfavorable; 

Whether the Veteran's left knee is productive of subluxation or lateral instability, and, if so, the degree of impairment, e.g., slight , moderate, or severe.  

Whether there is any additional functional loss of the left knee (including that during repetitive testing) such as more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and/or deformity or atrophy of disuse.  

PLEASE NOTE:  Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance..  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 

In addition to the foregoing, the examiner must comment on the Veteran's functional impairment caused by his service-connected left knee disorders with respect to the performance of his daily activities and employment.  

5.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

A copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

6. When the actions in parts 1, 2, 3, 4, and, if necessary, 5, have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issues of entitlement to an increased initial rating for degenerative changes of the left knee with instability and entitlement to an increased initial rating for degenerative changes of the left knee with limitation of motion.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


